Citation Nr: 1415862	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than December 1, 2006 for the payment of nonservice-connected disability pension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia that denied the benefit sought on appeal.

All records on the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents in the Veterans Benefits Management System.


FINDINGS OF FACT

1.  In January 2002, the Veteran submitted a compensation claim, which was later interpreted by VA as a claim for pension.   

2.  In October 2005, entitlement to non-service-connected pension was granted, with eligibility for payment pending until income and net worth information was submitted.  The Veteran was informed that such information must be received within one year to be eligible for payment.

3.  In August 2006, VA notified the Veteran that he had two months (until October 2006) to submit requisite income and net worth information or he would have to submit a new claim.

4.  No correspondence was received from the Veteran until November 6, 2006, more than one year after VA's request for income verification information for pension purposes.




CONCLUSIONS OF LAW

1.  The Veteran abandoned his January 2002 claim when he failed to submit required income and net worth information within one year of VA's October 2005 request.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.158 (2013).

2.  The criteria for an effective date for the payment of nonservice-connected disability pension prior to December 1, 2006 have not been met.  38 U.S.C.A. 
§ 5110  (West 2002); 38 C.F.R. §§ 3.31, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In general, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as will be more fully discussed below, VA received the Veteran's claim for pension in November 2006.  In December 2006, VA notified the Veteran of the requirements for establishing eligibility for payment.  The Veteran responded to this letter with the appropriate information, and the benefit sought was granted in full.  The Veteran subsequently disagreed with the effective date of the payments.  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements such as the effective date of an award.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice.  Furthermore, the United States Court of Appeals for Veterans Claims has held that in cases where the law is dispositive of the claim, and the claim is denied due to a lack of entitlement under the law, VCAA notice is not required. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Here, because the claim is being denied as a matter of law for reasons that will be explained below, the Board finds that further discussion of the mandates of the VCAA is not required.


Governing Law

Generally, the effective date of an evaluation and award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In claims for pension benefits received on or after October 1, 1984, the effective date of an award of disability pension is the date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).

Under 38 C.F.R. § 3.158, where evidence requested in connection with an original claim or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After expiration of one year, further action will not be taken unless a new claim is received.  Should the right of benefits be finally established, pension shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.  

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) , payment of monetary benefits based on original, reopened, or increased awards of compensation, pension or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a) .

Analysis

The Veteran contends that he is entitled to an effective date earlier than December 1, 2006 for the payment of nonservice-connected disability pension.  See July 2007 notice of disagreement.  

The facts are not in dispute in this case.  The Veteran claimed entitlement to pension in January 2002.  In an October 2005 rating decision, the RO granted entitlement to pension.  To determine eligibility for pension payment, the RO sent a letter to the Veteran on October 18, 2005, which requested the Veteran to send current information about his income and net worth.  The Veteran was asked to complete and return VA Form 21-0516-1.  The RO informed the Veteran that he had one year from the date of the letter to submit the requested information.  The Veteran did not respond.  

In August 2006, the RO sent a letter to the Veteran informing him that because he did not submit the information requested in the October 18, 2005 letter, the claim for pension is denied.  However, the RO informed the Veteran that he still had the opportunity to send the information requested by October 18, 2006 to receive pension benefits based on the original claim.  The August 2006 letter enclosed information regarding the Veteran's appellate rights.  The Veteran did not submit the requested information by October 18, 2006.  Because the Veteran did not submit the requested information within one year after the date of the RO's request, the January 2002 claim is considered abandoned.  38 C.F.R. § 3.158.  

The first correspondence from the Veteran to VA since the missed October 2006 deadline was a statement in support of his pension claim, received by VA on November 6, 2006.  In December 2006, VA requested income and net worth information.  In January 2007, the Veteran submitted the requisite information on VA Form 21-0516-1.  As he met the requirements, in a May 2007 determination, the RO granted entitlement and eligibility for pension with an effective date of December 1, 2006.  In July 2007, the Veteran submitted a notice of disagreement for the effective date of pension benefits rendered in the May 2007 determination.  See 38 C.F.R. § 20.201 (requirements for notice of disagreement).  

As explained above, the Veteran had one year from VA's October 2005 request to submit income and net worth information in order to receive non-service-connected pension benefits based on his January 2002 claim.  He failed to do so.  Rather, more than one year later, in November 2006, he submitted a statement that VA ultimately construed as a new claim.  Accordingly, VA requested income and net worth information in December 2006.  Within one year of the request, specifically in January 2007, he submitted it.  Therefore, entitlement was granted based on the November 6, 2006 claim.  As dictated by regulation, payment of monetary benefits may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  Here, the award became effective in November 2006.  The first day of the calendar month following that date is December 1, 2006.  The appropriate payment date was established.


ORDER

Entitlement to an effective date for payment of non-service-connected pension benefits earlier than December 1, 2006 is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


